KRUEGER, Judge.
The offense is unlawful possession of narcotic drugs, to-wit: codeine, dilaudid, *882and pantopon. The punishment assessed is confinement in the state penitentiary for a term of two years.
The record is 'before us without any bills of exceptions, obj ections to the court’s charge and without a statement of facts. The indictment appears to be in due and legal form. Therefore, nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.